       Case 1:18-cv-04809-ELR Document 17-2 Filed 05/08/19 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

GREG PALAST and                         )
HELEN BUTLER,                           )
                                        )
       Plaintiffs,                      )
                                        )    CIVIL ACTION FILE
v.                                      )
                                        )    NO. 1:18-CV-04809-ELR
BRAD RAFFENSPERGER, in his )
official capacity as Secretary of State )
of the State of Georgia,1               )
                                        )
       Defendant.                       )

          DEFENDANT’S STATEMENT OF MATERIAL FACTS
        TO WHICH THERE IS NO GENUINE ISSUE TO BE TRIED

      Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule

56.1, Defendant Brad Raffensperger, in his official capacity as Secretary of State

of the State of Georgia (“Defendant” or “Secretary”), by and through counsel,

submits this Statement of Material Facts as to Which There is No Genuine Issue to

be Tried.

      1.     On or about January 14, 2013, the Georgia Secretary of State executed

             a Memorandum of Understanding (“MOU”) with the chief election



1
  Brad Raffensperger replaced Robyn A. Crittenden as the Secretary of State for
the State of Georgia on or about January 14, 2019.
 Case 1:18-cv-04809-ELR Document 17-2 Filed 05/08/19 Page 2 of 7




     officials of 19 other states to share voter registration data between the

     various states. Declaration of Ryan Germany at ¶ 2; Exhibit A.

2.   Pursuant to the MOU, Georgia agreed to send its voter registration

     rolls to the office of the Kansas Secretary of State to compare with

     those of other states to search for duplicate entries. Declaration of

     Ryan Germany at ¶ 3; Exhibit A.

3.   On or about January 23, 2013, then-Secretary Brian Kemp submitted

     the MOU for preclearance under Section 5 of the Voting Rights Act of

     1965, 42 U.S.C. § 1973. Declaration of Ryan Germany at ¶ 5; Exhibit

     B.

4.   Georgia’s submission of the MOU for preclearance under Section 5 of

     the VRA made plain that Georgia “is not using the information

     provided by the Kansas Secretary of State to either challenge or

     remove registrations” and Georgia’s participation was and is for the

     “sole purpose [of] increas[ing] the universe of registrant’s names in

     the database by the other states.” Declaration of Ryan Germany at

     ¶ 6; Exhibit B at 2.

5.   On or about February 28, 2013, the U.S. Department of Justice

     determined that preclearance under Section 5 was unnecessary as the


                                 -2-
 Case 1:18-cv-04809-ELR Document 17-2 Filed 05/08/19 Page 3 of 7




     MOU does not affect voting in the State of Georgia. Declaration of

     Ryan Germany at ¶ 7; Exhibit C.

6.   Consistent with its representation to the Justice Department, Georgia

     does not now, nor has it ever, used the information gathered by the

     Kansas Secretary of State pursuant to the MOU to remove

     registrations from the Georgia voter database or conduct any list

     maintenance procedure whatsoever, including sending confirmation

     notices. Declaration of Ryan Germany at ¶ 4.

7.   Georgia does not possess or maintain the 2016 and 2017 Crosscheck

     Lists requested by Plaintiffs. Declaration of Ryan Germany at ¶ 13.

8.   On or about June 12, 2018, counsel for Plaintiffs submitted a request

     to the Georgia Secretary of State’s office under the National Voter

     Registration Act, 52 U.S.C. § 20507, to obtain the 2016 and 2017

     Crosscheck Lists produced by the Kansas Secretary of State.

     Declaration of Ryan Germany at ¶ 8; Exhibit D.

9.   On or about September 5, 2018, the Georgia Secretary of State’s

     office responded to Plaintiffs’ June 12, 2018 letter and confirmed that

     “Georgia has not used data or matches received from the Interstate

     Crosscheck Program to remove or otherwise change the status of voter


                                -3-
Case 1:18-cv-04809-ELR Document 17-2 Filed 05/08/19 Page 4 of 7




      registrations. To date, [Georgia’s] involvement has been limited to

      including our data in the Interstate Crosscheck Program. [Georgia]

      did not participate at all this year (2018).” Declaration of Ryan

      Germany at ¶ 9; Exhibit E.

10.   Georgia has not shared its voter registration data with Kansas

      Crosscheck since January 2017. Declaration of Ryan Germany at ¶ 4.

11.   On or about September 27, 2018, counsel for Plaintiffs sent an

      additional letter again requesting copies of the 2016 and 2017

      Crosscheck Lists, as well as making new requests for confirmation

      notices sent in 2016 and 2017. Declaration of Ryan Germany at ¶ 10;

      Exhibit F.

12.   A week later, on or about October 4, 2018, the Georgia Secretary of

      State’s office responded to Plaintiffs’ September 27, 2018 letter and

      reiterated that “Georgia does not use and has not ever used

      Crosscheck data for list maintenance or any voter registration purpose

      whatsoever” and thus was “under no obligation to retain that data

      pursuant to the NVRA.” Declaration of Ryan Germany at ¶ 11;

      Exhibit G.




                                   -4-
Case 1:18-cv-04809-ELR Document 17-2 Filed 05/08/19 Page 5 of 7




13.   The Secretary of State’s office further confirmed that “[w]e have

      performed a diligent search to ensure that we do not have the 2016

      and 2017 lists provided by the Crosscheck program, and we do not

      have them.” Id.

14.   Four days later, on or about October 8, 2018, counsel for Plaintiffs

      sent a third letter to the Georgia Secretary of State’s office again

      requesting the 2016 and 2017 Crosscheck Lists despite the Georgia

      Secretary of State’s office’s confirmation that it did not possess them.

      Declaration of Ryan Germany at ¶ 12; Exhibit H.

15.   Roughly one month later, Plaintiffs filed this lawsuit alleging a single

      count of violation of the National Voter Registration Act, citing

      Defendant’s alleged failure to produce the Crosscheck Lists as the

      sole grounds for their complaint. See [Doc. 1 at ¶¶ 76-78].

16.   On or about February 28, 2019, Plaintiffs requested a list of

      individuals who received confirmation notices going back to 2013.

      See March 18, 2019 Email Chain between J. Mirer and B. Lake re:

      Palast et al v Crittenden (Attachment 4) at 2.




                                  -5-
 Case 1:18-cv-04809-ELR Document 17-2 Filed 05/08/19 Page 6 of 7




17.   On or about March 18, 2019, Defendant provided Plaintiffs with

      spreadsheets of confirmation notices sent by the Secretary of State’s

      office from 2013 through 2018. Id. at 1.

18.   Defendant further responded to Plaintiffs’ follow up questions – sent

      after the discovery period had ended – clarifying any issues regarding

      the documents provided. See May 3, 2019 Email Chain between J.

      Mirer and B. Lake re: Can we speak tomorrow afternoon?

      (Attachment 5).

Respectfully submitted this 8th day of May, 2019.

                         /s/ Josh Belinfante
                         Josh Belinfante
                         Georgia Bar No. 047399
                         jbelinfante@robbinsfirm.com
                         Vincent R. Russo
                         Georgia Bar No. 242628
                         vrusso@robbinsfirm.com
                         Brian E. Lake
                         Georgia Bar No. 575966
                         blake@robbinsfirm.com
                         Robbins Ross Alloy Belinfante Littlefield LLC
                         500 14th Street, N.W.
                         Atlanta, GA 30318
                         Telephone: (678) 701-9381
                         Facsimile: (404) 856-3250

                         Counsel for Defendant




                                 -6-
       Case 1:18-cv-04809-ELR Document 17-2 Filed 05/08/19 Page 7 of 7




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing

DEFENDANT’S STATEMENT OF MATERIAL FACTS TO WHICH

THERE IS NO GENUINE ISSUE TO BE TRIED with the Clerk of Court using

the CM/ECF electronic filing system which will automatically send counsel of

record e-mail notification of such filing.

                          G. Brian Spears
                          1126 Ponce de Leon Avenue
                          Atlanta, Georgia 30306
                          bspears@mindspring.com

                          Jeanne Mirer
                          Mirer, Mazzocchi & Julien PLLC
                          150 Broadway, 12th Floor
                          New York, New York 10038

      This 8th day of May, 2019.


                                 /s/ Josh Belinfante
                                 Josh Belinfante
